Exhibit 10.01

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 17, 2015 (the
“Effective Date”), is by and between Genie Energy Ltd., a Delaware corporation
(“Parent”), Genie Energy E&P Ltd., an Israeli limited company (“Genie E&P”, and
together with Parent, the “Company”) and Geoffrey Rochwarger, an individual (the
“Employee”).

 

WHEREAS, in recognition of the Employee’s experience and abilities, the Company
desires to assure itself of the continued employment of the Employee in
accordance with the terms and conditions provided herein; and

 

WHEREAS, the Employee wishes to continue to perform services for the Company in
accordance with the terms and conditions provided herein; and

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1. Employment.  The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to be employed by and perform services for the Company or
its subsidiaries and affiliates, on the terms and conditions set forth herein.

 

2. Term.  The term of this Agreement is for a five (5) year period (the “Term”)
and shall commence as of the Effective Date set forth above and terminate on the
fifth anniversary thereof, or upon the Employee's earlier death, or other
termination of employment pursuant to Section 9 hereof.  The Term shall
automatically be renewed or extended for successive twenty-four (24) periods
beyond its otherwise scheduled expiration unless, not later than ninety (90)
days prior to any such scheduled expiration, either party hereto shall have
notified the other party in writing that such renewal extension shall not take
effect.

 

3. Position. During the Term, the Employee shall serve as Vice Chairman of the
Parent and as Chief Executive Officer of Genie E&P, and in such other capacities
as shall be designated by the Board of Directors (the “Board”) or the Chief
Executive Officer of Parent and agreed to by the Employee from time to time.

 

4. Duties and Reporting Relationship.  During the Term, the Employee shall, on a
full-time basis, use his skills and render services to the best of his abilities
on behalf of the Company. The Employee shall report directly to Howard Jonas or
a successor to Mr. Jonas agreed upon by the Company and the Employee (the
“Supervisor”).  The Employee shall comply with all of the policies and
procedures of the Company as in effect from time to time.

 

In addition to his duties at Parent, which shall be substantially consistent
with those in the period immediately prior to entering into this Agreement,
Employee shall have primary authority and responsibility for drilling and actual
production operations of the Company and its affiliates in Israel, including
those conducted by Afek Oil & Gas Ltd. (“Afek”), as well as other activities as
shall be agreed upon by the Employee and the Supervisor.

 

1



 

In the event that the Supervisor determines that the Employee is not performing
his duties satisfactorily (and such determination is confirmed by the Board), or
the Company ceases to be engaged in the operations managed by the Employee, then
the Company shall have the right to assign another managerial position to the
Employee with the Company or one or more of its affiliates. Any such change
shall be made only on not less than sixty (60) days’ prior written notice to the
Employee, and the Company will consult with the Employee on any proposed new
role and reasonably consider the Employee’s input. Such changes shall not impact
the Employee’s compensation, reporting obligations or status as a senior
executive or otherwise conflict with the other provisions hereof.

 

5. Place of Performance.  The Employee shall perform his duties and conduct his
business at the Company’s locations in Newark, New Jersey, Jerusalem, Israel,
and then current drilling or related locations, including domestic and
international travel as shall be required for Company business.

 

The Company acknowledges that the Employee makes his primary home in Israel, but
a portion of the services for Parent will need to be performed in the United
States, including time at Parent’s headquarters in New Jersey. Parent agrees to
pay for travel between Israel and the United States as necessary for the
performance of Employee’s duties hereunder, as deemed necessary by the Employee
and agreed by the Supervisor, including attendance at the regularly scheduled
quarterly meetings of the Board.

 

6. Compensation and Related Matters.

 

(a)          Annual Base Salary.  The Company shall pay to the Employee an
annual base salary (the “Base Salary”) at a rate of FIVE HUNDRED THOUSAND U.S.
DOLLARS (US$500,000), payable in accordance with the Company’s standard payroll
practices, less applicable taxes and customary withholdings. The Base Salary
shall be paid by Parent and Genie E&P as appropriate in accordance with
applicable tax and other laws and regulation.

 

(b)          Executive Management Bonus Program.  The Employee shall be entitled
to a performance-based bonus at the level determined by the Compensation
Committee of the Board with input from the Supervisor, provided that such bonus
shall not be in an amount of less than TWO HUNDRED FIFTY THOUSAND U.S. DOLLARS
(US$250,000) per annum, of which not less than ONE HUNDRED TWENTY FIVE THOUSAND
U.S. DOLLARS (US$125,000) shall be in respect of the Employee’s duties to Parent
and not less than ONE HUNDRED TWENTY FIVE THOUSAND U.S. DOLLARS (US$125,000)
shall be in respect of the Employee’s duties to Genie E&P. Bonuses shall be paid
at the same time as bonuses are paid to other executive officers of Parent.

 

(c)          Genie Retail Energy. The Company will provide to Employee a
discretionary bonus based on the profits generated (or other metrics) at Genie
Retail Energy, Inc. and its subsidiaries (“GRE”) (or related entities) for a
period of time following January 1, 2015, which program shall be subject to
approval of the Compensation Committee of the Board and dependent on the
performance of GRE following the date hereof (“Profit/Performance Share”).

 

2



 

(d)          Employee Benefits. The Employee shall be entitled to participate in
all benefits provided to senior executives of the Company in Israel, including
as set forth in Appendix A annexed hereto, and shall be entitled to all benefits
and perquisites that have been provided to him by the Company in Israel prior to
the date hereof.

 

(e)          Business Expenses. The Company shall reimburse the Employee for all
ordinary and necessary business expenses incurred by him in connection with his
employment (including without limitation, expenses for travel (via business
class for all travel of more than one (1) hour in duration) and entertainment
incurred in conducting or promoting business for the Company) upon submission by
the Employee of receipts and other documentation in accordance with the
Company's normal business expense reimbursement policies.  The Employee must use
the Company’s travel department, if such a department exists, to arrange for all
business related travel.

 

(f)          Paid Vacation. The Company will provide the Employee with thirty
(30) days of paid vacation during each calendar year during the Term, as well as
other time off and sick leave in accordance with Company policy in effect from
time to time.  

 

(g)          Equity Grants. Any grants of equity interests (including options,
restricted stock, deferred stock grants or units) in the Company or any of its
direct or indirect subsidiaries outstanding on the Effective Date shall remain
in full force and effect and shall not be affected by the execution and delivery
hereof, and the Employee’s performance hereunder shall be deemed to constituted
continuous service for each of such grants.

 

To the extent that, following the date hereof, the Company offers anti-dilution
protection on equity grants to other senior officers, it will provide the same
protection to the Employee on equity grants received by him.

 

(h)          Perquisites. Except to the extent that they become contrary to
Company policy, the Employee shall be entitled to all perquisites provided to
him immediately prior to the date hereof in Israel, including, without
limitation, a car, telephone, and home office equipment.

 

(i)          Seniority. For all benefits related matters, the Employee shall be
given credit for all period of employment by the Company and all affiliates and
predecessors of the Company prior to the date hereof.

 

7. Non-Disclosure and Non-Competition Agreement. The Employee agrees that the
previously executed Non-Disclosure and Non-Competition Agreement, a copy of
which is attached hereto as Exhibit “A” remains in full force and
effect.  Notwithstanding anything to the contrary contained herein, the remedies
provided for in the Non-Disclosure and Non-Competition Agreement are separate
and distinct from those provided for in this Agreement and in no event shall
such remedies be superseded by any provision contained herein.

 

3



 

8. Representation as to Non-Interference. The Employee represents and warrants
to the Company that the execution and delivery of this Agreement, and the
Non-Disclosure and Non-Competition Agreement, do not, and the performance by the
Employee of his obligations hereunder shall not, conflict with, result in the
breach of any provisions of or the termination of, or constitute a default
under, any agreement, contract, or other obligation to assign inventions or to
keep information confidential, to which the Employee is a party or by which the
Employee was, is, or may be bound.

 



9. Termination.  The Employee’s employment hereunder may be terminated without
breach of this Agreement as follows:

 

(a)           Death; Disability.  The Employee’s employment hereunder shall
terminate upon his death or “Disability” (as hereinafter defined), unless
otherwise prohibited by applicable law.  Upon any such termination, the Employee
(or, in the event of his death, his estate) (i) shall receive any accrued or
vested compensation, including salary, commission, bonus(es), through the “Date
of Termination” (as hereinafter defined), including the Base Salary, plus a
portion of his bonus (and any other performance-based compensation for the year
in which the Date of Termination occurs, prorated based on the portion of a year
represented by the period between the prior calendar year end and the Date of
Termination, (ii) shall be reimbursed for unpaid and approved business expenses
(in accordance with the Company’s normal business expense reimbursement
procedures) through such Date of Termination, and (iii) and the Company shall
continue to pay the Employee (or his estate as applicable) the Base Salary plus
the minimum bonus provided for above through the then scheduled expiration of
the Term.  The Employee (and in the event of his death, his estate) shall not be
entitled to any other amounts or benefits from the Company or otherwise, except
payments pursuant to any Company life insurance program/policy then in
effect.  For purposes of this Agreement, “Disability” shall mean the inability
of the Employee to perform his duties on account of a physical or mental illness
for a period of sixty (60) consecutive days or ninety (90) days in any six (6)
month period.   Following death or Disability of the Employee this Agreement
shall not be renewed upon such expiration regardless of whether a party provides
notice to that effect to the other parties. Notwithstanding anything contained
herein to the contrary, during any period of Disability, the Company shall not
be obligated to pay any compensation or other amounts to the Employee except as
expressly provided by the Programs then in effect or in accordance with
applicable law and accrued rights.  

 

(b)           Cause; Resignation without Good Reason.  The Company may terminate
the Employee’s employment hereunder for “Cause” (as hereinafter defined) or the
Employee may resign from his position with the Company without “Good Reason” (as
hereinafter defined).  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder: (i) upon the
Employee’s indictment or conviction for the commission of an act or acts
constituting a felony under the laws of the United States or any State thereof
or Israel, (ii) upon the Employee’s commission of fraud, embezzlement or gross
negligence against the Company, (iii) upon the Employee’s willful or continued
failure to perform an act permitted by the Company’s rules, policies or
procedures, including without limitation, the Company’s Code of Business Conduct
and Ethics that is within his material duties hereunder (other than by reason of
physical or mental illness or disability) or directives of the Board that are
consistent with the terms hereof, (iv) upon a material breach of the terms
hereof by the Employee, (v) upon a material breach of the Non-Disclosure and
Non-Competition Agreement annexed hereof, (vi) upon a material violation of the
Company’s rules, policies or procedures, including without limitation, the
Company’s Code of Business Conduct and Ethics,; or (vii) upon any
misrepresentation by the Employee of a material fact to or concealment by the
Employee of a material fact from the Board or the Supervisor, in the cases of
clauses (iii), (iv) or (vi) of this definition, after written notice has been
delivered to the Employee by the Company, which notice specifically identifies
the manner in which the Employee has not substantially performed his duties or
has committed a breach or violation, and the Employee's failure to substantially
perform his duties or breach is not cured within fifteen (15) business days
after such notice has been given to the Employee.  For purposes of this Section
7(b), no act or failure to act on the Employee's part shall be deemed “willful”
unless done or omitted to be done, by the Employee not in good faith and without
reasonable belief that the Employee's act, or failure to act, was in the best
interest of the Company.

 

4

EXECUTION DRAFT

 

If the Company terminates the Employee’s employment for Cause, or if the
Employee shall resign from the Company without Good Reason, the Employee shall
not be entitled to any severance payments, any unvested stock options, or other
unvested equity incentive awards shall terminate, and the Employee shall
relinquish any and all rights to any amounts payable and to any benefits
otherwise provided for herein, provided that the Employee shall (A) be entitled
to receive accrued or vested compensation, including salary, commission, and
bonus(es), through the Date of Termination, and (B) have the right to be
reimbursed for unpaid and approved business expenses (in accordance with the
Company’s normal business expense reimbursement procedures) through such Date of
Termination.

  

If the Employee resigns from the Company without Good Reason, or if the Employee
does not intend to seek renewal of the Term, the Employee shall provide written
notice to the Company at least ninety (90) days prior to the actual Date of
Termination of the Employee’s employment, which ninety day notice period may be
waived by the Company in its sole discretion, and in the case of a resignation,
the Date of Termination shall be on the date that the Company sets forth in its
communication of waiver.

 

(c)           Termination without Cause; Resignation for Good Reason. The
Employee’s employment hereunder may also be terminated by the Company at any
time for any reason without Cause or by the Employee for “Good Reason”.

 

For purposes of this Agreement, the Employee shall have “Good Reason” to
terminate his employment hereunder upon (i) the Company’s failure to perform its
material duties hereunder, which failure has not been cured by the Company
within fifteen (15) days of its receipt of written notice thereof from the
Employee; (ii) a change in the Supervisor or to whom the Employee reports in
violation of the terms hereof, (iii) if the Company imposes unreasonable
restrictions on Employee’s ability to perform his duties hereunder, (iv) a
reduction by the Company (without the consent of the Employee, which consent may
be revoked at any time) in the Employee’s Base Salary, or substantial reduction
in the other benefits provided to the Employee; (v) the assignment to the
Employee of duties inconsistent with the Employee’s status as a senior executive
officer of the Company or a substantial adverse alteration in the nature or
status of the Employee’s responsibilities; (vi) a substantial diminution of the
Employee’s responsibilities; (vii) the relocation of the Employee’s principal
place of employment by more than twenty-five (25) miles; (viii) the assignment
of duties inconsistent with the Company’s rules, policies or procedures,
including without limitation, the Company’s Code of Business Conduct and Ethics;
(ix) any purported termination of the Employee’s employment not in accordance
with the terms hereof; or (x) any “Change in Control” of Parent.  For purposes
of this Agreement, a “Change in Control” shall mean and shall be deemed to have
occurred if (A) any person or group (within the meaning of Rule 13d-3 of the
rules and regulations promulgated under the Securities Exchange Act of 1934, as
amended), other than Howard Jonas, members of his immediate family, his
affiliates, trusts or private foundations established by or on his behalf, and
the heirs, executors or administrators of Howard Jonas, shall acquire in one or
a series of transactions, whether through sale of stock or merger, voting
securities representing more than 50% of the voting power of all outstanding
voting securities of Parent or any successor entity of Parent, or (B) the
stockholders of Parent shall approve a complete liquidation or dissolution of
Parent. The Employee's right to terminate the Employee’s employment for Good
Reason shall not be affected by the Employee's incapacity due to physical or
mental illness.  The Employee's continued employment shall not constitute
consent to, or a waiver of rights, with respect to any act or failure to act
constituting Good Reason hereunder.  Notwithstanding the foregoing, a
termination shall not be treated as a resignation for Good Reason if the
Employee shall have consented in writing to the occurrence of the event giving
rise to the claim of resignation for Good Reason.

 

5



 

If the Employee gives notice of his intent to terminate his employment with Good
Reason, the Employee shall first provide written notice to the Company, which
notice specifically identifies the event or circumstances giving rise to the
Good Reason for which the Employee is terminating his employment, within ninety
(90) days of when such event or circumstance giving rise to the Good Reason
becomes effective or transpires, provided that such ninety (90) day period shall
be tolled during any period when a proposed solution or cure that has been
agreed upon by the Company and the Employee is being implemented, and the
Employee shall be entitled to renew his notice upon a failure of such effort or
a change thereto implemented by the Company without his consent.  The notice of
Good Reason must give the Company the opportunity to cure and if the Company
fails to cure within thirty (30) days (fifteen (15) days in the instance of the
first clause of the definition of Good Reason) of its receipt of the notice, the
Employee’s resignation for Good Reason shall be deemed effective.

  

If the Company terminates the Employee’s employment without Cause or the
Employee terminates his employment for Good Reason, (1) the Company shall
provide the Employee with at least ninety (90) days’ notice (which time period
may be shortened by mutual agreement of the parties) of its intent to terminate
this Agreement without Cause; (2) the Company shall pay to the Employee all
accrued or vested compensation, including salary, commission, and bonus(es)
through the Date of Termination, (3) the Company shall reimburse the Employee
for unpaid and approved business expenses through such Date of Termination (in
accordance with the Company’s normal business expense reimbursement procedures),
and (4) all awards theretofore granted to the Employee under the Company’s
incentive plans shall immediately vest (and the restrictions thereon lapse) on
the day immediately prior to the Date of Termination, and (5) the Company shall
pay to the Employee a severance payment equal to amount calculated for the
Severance Period based on an annual amount of his total cash compensation
(including Base Salary, bonus and Profit/Performance Share) received during or
in respect of the calendar year immediately preceding the year in which the Date
of Termination occurs (as defined below) (the “Severance Payment”).  

 

6



 

As used herein, the Severance Period shall mean: (i) if the Date of Termination
is on or prior to the fourth (4th) anniversary of the Effective Date, the period
between the Date of Termination and the then scheduled expiration of the Term
plus twelve (12) months, and (ii) if the Date of Termination is following the
fourth (4th) anniversary of the Effective Date, the period between the Date of
Termination and the then scheduled expiration of the Term plus twenty four (24)
months.

 

As a condition to receiving the Severance Payment, the Employee will be required
to execute and deliver the Company’s standard release agreement (the “Release
Agreement”) within forty-five (45) days following the Date or Termination.
Subject to Section 19 hereof, the Severance Payment will be paid in equal
payments over the period following the effective date of the Release Agreement
equal to the Severance Period, on the Company’s regularly scheduled payroll
payment dates. The Severance Payment shall be deemed to be paid by Parent and
Genie E&P in the same proportion as Base Salary and bonus.

 

(d)           Severance upon expiration of the Term. Upon expiration of the
Term, and in the event that the Company does not offer to extend the Term, the
Employee shall also be entitled to receive (1) all accrued or vested
compensation, including salary, commission, and bonus(es) through the Date of
Termination, (2) unpaid and approved business expenses through such Date of
Termination (in accordance with the Company’s normal business expense
reimbursement procedures), and (3) a severance payment in the amount of two
hundred percent (200%) of his total cash compensation (including Base Salary,
bonus and Profit/Performance Share) received during or in respect of the
calendar year immediately preceding the year in which the Date of Termination
occurs (the “Non-Renewal Severance Payment”),  subject to his execution and
delivery of the Release Agreement within forty-five (45) days of the end of the
Term.  Subject to Section 19 hereof, the Non-Renewal Severance Payment will be
paid in equal payments over the period following the effective date of the
Release Agreement equal to the Severance Period, on the Company’s regularly
scheduled payroll payment dates. The Non-Renewal Severance Payment shall be
deemed to be paid by Parent and Genie E&P in the same proportion as Base Salary
and bonus. In addition, all awards theretofore granted to the Employee under the
Company’s incentive plans shall immediately vest (and the restrictions thereon
lapse) on the day immediately prior to the Date of Termination.

 

(e)           Notice of Termination. Any termination of the Employee’s
employment by the Company (other than termination upon the death of the
Employee) or by the Employee shall be communicated by written Notice of
Termination by such party to the other in accordance with Section 10
hereof.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated (as applicable).

 

7



 

(f)           Date of Termination. “Date Of Termination” shall mean (i) if the
Employee’s employment is terminated by his death, the date of his death, (ii)
the date of expiration of the Term if either party elects not to renew the Term
for an additional year or (iii) if the Employee’s employment is terminated
pursuant to any of the other terms set forth above, the date specified in the
Notice of Termination.

  

10. Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, or by an overnight courier (signature required), sent by
facsimile (with evidence of successful transmission) or by electronic mail
(return receipt requested) in each case addressed as follows:

 

If to the Company:

 

Genie Energy Ltd.

520 Broad Street

Newark, New Jersey 07102

Attn:   Chief Executive Officer

 

with a copy to:

 

Genie Energy Ltd.

520 Broad Street

Newark, New Jersey 07102

Attn:    General Counsel

 

If to the Employee:

 

Geoffrey Rochwarger

50 Rechov Shimon

Bet Shemesh, Israel, 9954350

 

With a copy to:

 

Geoffrey Rochwarger

350 Warwick Avenue

Teaneck, NJ 07666

 

or to such other address, facsimile number or email address as either party may
have furnished to the other in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

11. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and a duly authorized officer of the Company.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party, which are not set forth
expressly in this Agreement.  This Agreement shall be binding upon and inure to
the benefit of the Company, and its successors and assigns, and upon the
Employee. The obligations of the Employee shall not be assignable or otherwise
transferable.

 



8



  

12. Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

  

13. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

14. Entire Agreement.  Other than the Company’s Non-Disclosure and
Non-Competition Agreement referenced above and the Appendix hereto, this
Agreement sets forth the entire agreement of the parties hereto in respect of
the subject matter contained herein and supersedes any and all other prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereof; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.

 

15. Arbitration.  Except as set forth in Section 7 and Section 17, the Employee
and the Company agree that any claim, controversy or dispute between the
Employee and the Company (including, without limitation, its affiliates,
officers, representative or agents) arising out of or relating to this
Agreement, the employment of the Employee, the cessation of employment of the
Employee, or any matter relating to the foregoing shall be submitted to and
settled by commercial arbitration in a forum of the American Arbitration
Association (" AAA ") located in the State of New Jersey and conducted in
accordance with the National Rules for the Resolution of Employment
Disputes.  In such arbitration: (i) the arbitrator shall agree to treat all
evidence and other information presented by the parties to the same extent as
Confidential Information under the Non-Disclosure and Non-Competition Agreement
must be held confidential by the Employee, (ii) the arbitrator shall have no
authority to amend or modify any of the terms of this Agreement, and (iii) the
arbitrator shall have ten business days from the closing statements or
submission of post-hearing briefs by the parties to render his or her
decision.  Any arbitration award shall be final and binding upon the parties,
and any court, state or federal, having jurisdiction may enter a judgment on the
award.  Each party shall bear its/his own costs of participating in any
arbitration proceedings or other dispute proceedings.  The foregoing requirement
to arbitrate claims, controversies, and disputes applies to all claims or
demands by the Employee, including, without limitation any rights or claims the
Employee may have under the Age Discrimination in Employment Act of 1967 (which
prohibits age discrimination in employment), Title VII of the Civil Rights Act
of 1964 (which prohibits discrimination in employment based on race, color,
national origin, religion, sex, or pregnancy), the Americans with Disabilities
Act of 1991 (which prohibits discrimination in employment against qualified
persons with a disability), the Equal Pay Act (which prohibits paying men and
women unequal pay for equal work), ERISA, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act (or other
federal or state whistleblower laws), or any other federal, state, or local laws
or regulations pertaining to the Employee’s employment or the termination of the
Employee's employment.

 

9



 

16. Choice of Law; Jurisdiction.   The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
New Jersey without regard to its conflicts of law principles. By executing this
Agreement, the Employee consents to the personal jurisdiction of all state and
federal courts and arbitration forums located in the State of New Jersey.

 

17. Remedies of the Company.  Notwithstanding the arbitration provisions of
Section 15, upon any termination for Cause that may cause irreparable harm to
the Company or upon the violation of the Company’s Non-Disclosure and
Non-Competition Agreement, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings to obtain injunctive relief and damages,
costs and expenses, including, without limitation, reasonable attorneys' fees
and expenses, with respect to such termination.

 

18. Other Representations.  The Employee has been advised to obtain independent
counsel to evaluate the terms, conditions, and covenants set forth herein and he
has been afforded ample opportunity to obtain such independent advice and
evaluation.  The Employee warrants to the Company that he has relied upon such
independent counsel and not upon any representation (legal or otherwise),
statement, or advice said or offered by the Company or the Company’s counsel in
connection herewith.

 

19. Section 409A.  All provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Internal Revenue Code (“Section 409A”).  ”).
By way of example, and not limitation, it is the intent of the parties that with
regard to the Severance Payment and the Non-Renewal Severance Payment, including
each payment in a series of installment payments, each payment is intended to be
a separate payment for purposes of Treas. Reg. §1.409A-2(b), and is intended to
be either: (i) exempt from Section 409A, including, but not limited to, by
compliance with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treas. Reg. § 1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A,
including, but not limited to, being paid pursuant to a fixed schedule or
specified date pursuant to Treas. Reg. §1.409A-3(a) and the provisions of this
Agreement will be administered, interpreted and construed accordingly.
Notwithstanding the foregoing, if any payment would be subject to additional
taxes and interest under Section 409A because the timing of such payment is not
delayed as provided in Code Section 409A(a)(2)(B)(i), and Employee constitutes a
"specified employee" within the meaning of Code Section 409A(a)(2)(B)(i), then
any such payments that Employee would otherwise be entitled to during the first
six months following Employee's "separation from service" within the meaning of
Code Section 409A(a)(2)(A)(i) shall be accumulated and paid on the date that is
six months after Employee's separation from service (or if such payment date
does not fall on a business day of the Company, the next following business day
of the Company), or such earlier date upon which such amount can be paid under
Section 409A without being subject to such additional taxes and interest. In no
event shall the Company be liable to Employee for any tax, penalty, or interest
levied on Employee as a result of the application of Code Section 409A to any
payments or benefits provided to Employee by the Company.

 



10



 

IN WITNESS WHEREOF, the Employee has executed this Agreement, and Parent and
Genie E&P have caused this Agreement to be executed by their duly authorized
representatives, as of the date and year first written above.

 



  GENIE ENERGY LTD.         By:  /s/ Howard S. Jonas     Howard S. Jonas    
Chief Executive Officer      



GENIE ENERGY E&P LTD.

      By: /s/ Howard S. Jonas     Howard S. Jonas     Chairman of the Board    
    EMPLOYEE:         /s/ Geoffrey Rochwarger   Geoffrey Rochwarger

 



11







 

APPENDIX A

 

1.          Employee’s gross monthly salary will be the Israeli currency (NIS)
equivalent of that portion of US$41,666.67 that is paid by Genie Energy E&P in
accordance with the Agreement (at the official Bank of Israel purchase rate on
the 15th of the month). Employee's salary will be paid in arrears by direct
transfer to a bank account specified by Employee by the 10th of the month
following.

 

2.          It is hereby explicitly represented and clarified that the
Employee’s position under this Agreement is a position that requires a special
level of fiduciary duty to the Company and/or the terms and circumstances of his
employment are such that the Company cannot exercise full control over or
supervision of his work and rest hours; accordingly, the Work and Rest Hours Law
of 1951 shall not apply to the Employee.

 

3.          The Employee shall be entitled to a total of thirty (30) days of
paid vacation days per each full 12 month period of consecutive employment. The
accumulation, redemption and procedures of utilization thereof shall be the same
as prescribed in applicable law with respect to the vacation days granted
pursuant to the Annual Vacation Law, 1951. The Employee will coordinate the
dates of his vacation based upon the anticipated personnel needs of the Company.
The right to accumulate vacation days is limited to five (5) working days, and
any additional accumulated vacation days which are not used shall be lost. The
Employee shall be entitled to recreation pay (“Dmey Havra’a”) and sick days, in
accordance with the provisions of applicable law.

 

4.          Employee will receive Bituach Minahalim and Keren Hishtalmut
consistent with the levels for employer and employee contributions as in effect
during the months of January – May 2015.

 

5.          Nothing in this Addendum shall limit the benefits to which Employee
is entitled under the Agreement.

 

 

12

 



